Citation Nr: 1214242	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type 2 prior to February 28, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type 2 since February 28, 2011.

3.  Entitlement to an initial disability rating in excess of 10 for peripheral neuropathy of the left lower extremity prior to February 28, 2011.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity since February 28, 2011.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 28, 2011.

6.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity since February 28, 2011.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to February 1959 and April 1959 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that decreased the rating for diabetes to 20 percent but granted a separate 10 percent rating for peripheral neuropathy of each lower extremity.  As the combined evaluation for compensation remained 40 percent, the provisions regarding reductions were not applicable.  See 38 C.F.R. § 3.105(e) (2011). 

In November 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  The record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit private medical records.  However, no records have been received.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the peripheral neuropathy issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran raised the claim in September 2011.  Although the RO has yet to adjudicate the claim, the claim for a TDIU, as a component of his claims for higher ratings on appeal, is before the Board.

The issues of entitlement to higher disability ratings for diabetes mellitus type 2 and peripheral neuropathy of the lower extremities since February 28, 2011 and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 28, 2011, the Veteran's diabetes mellitus type 2 had required insulin, an oral hypoglycemic agent, and a restricted diet, but not the regulation of activities.

2.  Prior to February 28, 2011, the Veteran's peripheral neuropathy of the left lower extremity had not been manifested by moderate incomplete paralysis of the common peroneal nerve.

3.  Prior to February 28, 2011, the Veteran's peripheral neuropathy of the right lower extremity had not been manifested by moderate incomplete paralysis of the common peroneal nerve.

CONCLUSIONS OF LAW

1.  Prior to February 28, 2011, the criteria for a disability rating in excess of 20 percent for diabetes mellitus type 2 had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2011).

2.  Prior to February 28, 2011, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.123, 4.124a, Diagnostic Codes 8521, 8621 (2011).

3.  Prior to February 28, 2011, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.123, 4.124a, Diagnostic Codes 8521, 8621 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's peripheral neuropathy claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the increased rating claim for diabetes, the Veteran was sent a letter in July 2007 that addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a Board hearing.  As indicated in the introduction, although the Veteran stated during his hearing that he would submit additional private medical records, he has not submitted any records or an authorization form for VA to obtain the records.  In this regard, the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board concludes that all available private medical records have been associated with the claims file.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, where the question is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of service connection and consideration of the appropriateness of "staged" ratings is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran requested an increased rating for his diabetes in February 2007 due to constant pain in both feet from diabetic neuropathy.  

As noted in the introduction, the evaluation of the Veteran's disabilities since February 28, 2011, the date of VA and private medical records indicating a worsening, will be addressed in the remand portion of the decision below.

Diabetes Mellitus Type 2

In an April 2007 statement, the Veteran indicated that his diabetes had worsened over the years and he now requires insulin and oral medications.  His diabetes mellitus type 2 is rated as 20 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2011).  

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's diabetes prior to February 28, 2011.  Although he required insulin, an oral hypoglycemic agent, and a restricted diet, the record fails to show that his diabetes required the regulation of activities.  In this regard, a January 2006 private treatment note reflects that he was encouraged to exercise more.  March and April 2007 private treatment notes show that he was taking insulin and oral medication, and a July 2007 VA examination report adds that he was not on a specified diet.  An October 2008 VA treatment note reflects that moderate exercise was recommended.  A May 2009 private treatment note reflects that he does not exercise much because of neuropathic pain.  A December 2010 VA examination report reflects that he was told to follow a restricted or special diet but had not been prescribed restricted activity.  Thus, neither the treatment notes nor the VA examination reports show that he was to avoid strenuous occupational and recreational activities.  

In a September 2008 letter, the Veteran stated that his activities are very restricted and he hires people to do his yard work and clean his house.  However, as indicated above, there is no objective evidence that a physician has advised him to avoid strenuous occupational and recreational activities.

Based on the above, the Veteran's diabetes mellitus type 2 has not been shown to have required the regulation of activities as defined by the rating criteria.  Thus, his disability picture does not more nearly approximate the criteria for the next-higher 40 percent rating and an increase is not warranted.  There are no other relevant diagnostic codes for consideration.  

The Board acknowledges Note (1) to Diagnostic Code 7913, which instructs that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  In this case, the Veteran is already separately rated for peripheral neuropathy of the lower extremities, which is a part of the appeal and will be addressed below.  Although he has complained of numbness in the fingers, he has not yet been diagnosed with peripheral neuropathy of the upper extremities.  He has erectile dysfunction; however, a November 2009 VA examiner opined that it is not caused by or related to diabetes, and service connection for the disorder was denied in a March 2010 rating decision.  During the July 2007 VA examination, the Veteran reported having annual eye examinations and denied any current retinopathy, and the December 2010 VA examiner noted that there were no vision complications due to diabetes.  Although the Veteran has hypertension, the December 2010 VA examiner opined that it is not caused by or a result of the diabetes.  Thus, other than the peripheral neuropathy of the lower extremities, there are no compensable complications of diabetes at this time.

In conclusion, a disability rating in excess of 20 percent for diabetes mellitus type 2 prior to February 28, 2011, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the lower extremities has been rated as 10 percent each under Diagnostic Code 8799-8722, 38 C.F.R. § 4.124a (2011), and is thus evaluated.by analogy under Diagnostic Code 8722 for neuralgia involving the musculocutaneous (superficial peroneal) nerve.  See 38 C.F.R. §§ 4.20, 4.27 (2011).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale provided for injury of the nerve involved, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).

Under Diagnostic Code 8522 for evaluating paralysis of the superficial peroneal nerve, moderate incomplete paralysis warrants a 10 percent rating and severe incomplete paralysis warrants a 20 percent rating.  Complete paralysis with eversion of the foot weakened warrants a 30 percent rating.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

After a careful review of the record, the Board finds that a higher initial rating is not warranted for the Veteran's peripheral neuropathy of either lower extremity prior to February 28, 2011.  

March and April 2007 private treatment notes reflect that examination of the lower extremities revealed that sensory to light touch, vibration, and pain was altered but reflexes were normal and strength was 5/5 with normal tone.

A June 2007 VA examination report reflects complaints of pain and numbness in the lower extremities with a sensation of swelling and thickening of the bottom of the feet.  The Veteran stated that he cannot walk more than 100 yards.  He denied any weakness.  Examination of the lower extremities revealed 4+/5 strength, deep tendon reflexes of 2 in the knees and ankles, downgoing plantars, and normal tone.  There was decreased pinprick sense in the feet in a stocking distribution and decreased vibration sense in the toes.  The examiner provided a diagnosis of moderate peripheral neuropathy of the lower extremities.

A July 2007 VA examination report reflects complaints of pain and numbness in the lower extremities.  The Veteran stated that he cannot walk more than one block.  Deep tendon reflexes were 2+ and symmetric in all extremities, and sensation to sharp and dull touch was decreased in the lower extremities starting at the knees.  

A December 2008 VA treatment note reflects that monofilament test revealed no loss of sensation in the feet.

A May 2009 private treatment note reflects that the Veteran does not exercise much because of neuropathic pain.

A March 2010 VA treatment note reflects that monofilament test revealed no loss of sensation in the feet.

A December 2010 VA examination report reflects complaints of pain and numbness in the feet alleviated by sitting, nonweightbearing, and medication.  The Veteran denied weakness and fatigue, and reported no functional loss or interference with daily activities.  Examination of the lower extremities revealed 3 and equal deep tendon reflexes and 5/5 strength.  There was no atrophy, hypertrophy, or loss of tone.  Sensation to vibration, pinprick, and light touch was normal and equal.  Dorsiflexion and plantar flexion of the feet and toes were normal.  Monofilament test was normal.  There were no functional limitations with standing or walking.  The examiner provided a diagnosis of peripheral neuropathy of the left and right lower extremities being treated with medication and with no functional limitation.

Initially, the Board finds that, based on the Veteran's manifestations, his peripheral neuropathy is more appropriately rated under Diagnostic Code 8621 for neuritis of the external popliteal (common peroneal) nerve, rated under Diagnostic Code 8521 for the common peroneal nerve.  See Butts v. Brown, 5 Vet. App. 532, 538   (1993).  In this regard, the record indicates that his peripheral neuropathy does not affect eversion of the foot but rather dorsiflexion of the foot and results in pain in the bottom of the feet and anesthesia over the dorsum of the foot and toes.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Under Diagnostic Code 8521 for evaluating paralysis of the common peroneal nerve, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, lost extension (dorsal flexion) of the proximal phalanges of the toes; lost abduction of foot, weakened adduction; and anesthesia covering the entire dorsum of foot and toes warrants a 40 percent rating.  

Based on the above evidence, prior to February 28, 2011, the Board finds that the Veteran's peripheral neuropathy of the lower extremities had not been manifested by moderate incomplete paralysis of the common peroneal nerve.  Although the record reflects complaints of pain and numbness in the lower extremities, sensation was decreased only during examinations in 2007 and, throughout the appeal period, reflexes were at least a 2/4+ and motor strength was 5/5, except for the single 4+/5 during the June 2007 VA examination.  Although the June 2007 examiner described the Veteran's peripheral neuropathy as being moderate, muscle strength was still relatively normal at 4+ and the Veteran at that time denied any weakness.  Further, 2008 and 2010 VA treatment notes showed no loss of sensation, and the December 2010 VA examination found normal deep tendon reflexes and motor strength and the Veteran reported no functional loss or interference with daily activities.  Thus, the totality of the evidence shows that the Veteran's peripheral neuropathy had not been manifested by moderate incomplete paralysis of the common peroneal nerve.  

Given the above, despite the Veteran's complaints of pain and numbness in the lower extremities, his peripheral neuropathy had remained relatively mild with decreased sensation during 2007 and relatively normal deep tendon reflexes and motor strength throughout.  Thus, his peripheral neuropathy of the lower extremities does not more nearly approximate moderate incomplete paralysis of the common peroneal nerve in either extremity to warrant a higher 20 percent rating under Diagnostic Code 8521.  

In conclusion, an initial disability rating in excess of 10 percent for peripheral neuropathy of either lower extremity prior to February 28, 2011, is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus type 2 prior to February 28, 2011, is denied.

An initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 28, 2011, is denied.

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 28, 2011, is denied.


REMAND

The Board finds that further development is needed on the claims for higher ratings for diabetes mellitus type 2 and peripheral neuropathy of the lower extremities since February 28, 2011, as well as the claim for a TDIU.

A February 28, 2011, private treatment note reflects that the Veteran's diabetes has been under less than optimal control.  A VA treatment note dated that same day reflects complaints of foot pain associated with peripheral neuropathy and a request for diabetic shoes.

During the November 2011 Board hearing, the Veteran indicated that his diabetes and peripheral neuropathy had worsened in the past year.  Specifically, he testified that his doctor had advised him against certain forms of physical activity and his doctor had ordered a wheelchair for his peripheral neuropathy.  

Given the above, which indicates that the Veteran's disabilities may have worsened since February 28, 2011, the RO should afford him a new examination to determine the current severity of his diabetes and peripheral neuropathy.

In September 2011, prior to the issuance of the September 2011 supplemental statement of the case (SSOC), the Veteran submitted additional evidence pertinent to the disabilities on appeal.  However, the RO did not consider it in the SSOC.  Thus, the RO should consider this evidence on remand.  

As indicated in the introduction, the Veteran filed a claim for a TDIU in September 2011.  He contends that he is unable to secure or follow any substantially gainful occupation due to his service-connected diabetes and peripheral neuropathy.  Service connection is in effect only for diabetes mellitus type 2 (rated as 20 percent), peripheral neuropathy of the left lower extremity (rated as 10 percent), and peripheral neuropathy of the right lower extremity (rated as 10 percent), for a combined evaluation of 40 percent.  Thus, depending on the outcome of the increased rating claims, the RO may need to consider the claim for TDIU, to include on an extraschedular basis.  The RO should adjudicate the claim in the first instance after providing necessary notice.

The record also reflects that the Veteran receives medical care for his diabetes from a private physician.  The RO should also ask the Veteran to identify any healthcare providers who have treated him for his diabetes and peripheral neuropathy since February 28, 2011

Lastly, the Board notes that the Veteran receives treatment from the VA Joint Ambulatory Care Center in Pensacola.  The record contains treatment notes dated through April 2011.  The RO should obtain updated treatment notes.  
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice letter on the issue of entitlement to a TDIU.

2.  Ask the Veteran to identify any healthcare providers who have treated him for his diabetes and peripheral neuropathy since February 28, 2011.  Then attempt to obtain any records.

3.  Obtain all outstanding records of treatment for the disabilities on appeal from the VA Joint Ambulatory Care Center in Pensacola since April 2011.

4.  Thereafter, schedule the Veteran for VA diabetes and peripheral nerve examinations to determine the current severity of his diabetes mellitus type 2 and peripheral neuropathy of the lower extremities.  His claims file should be available to and reviewed by each examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The reports should set forth all objective findings, particularly the current severity of symptoms.  

With respect to each lower extremity, the peripheral nerves examiner should state whether there is complete paralysis of the common peroneal nerve.  If there is incomplete paralysis of the common peroneal nerve, the examiner should state whether it is mild, moderate, or severe.

Each examiner should also include a statement as to the effect of the Veteran's disability on his occupational functioning and daily activities. 

The rationale for any opinions and all clinical findings should be given in detail.  

5.  After completing the above, readjudicate the claims for a disability rating in excess of 20 percent for diabetes mellitus type 2 since February 28, 2011, a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity since February 28, 2011, and disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity since February 28, 2011, to include consideration of the claim for a TDIU, to include on an extraschedular basis, if necessary.  This review should include consideration of all additional evidence added to the claims file since the issuance of the September 2011 SSOC.  If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


